IN THE SUPREME COURT OF THE STATE OF DELAWARE

CRAIG DONALDSON,                           §
                                           §     No. 118, 2022
       Plaintiff Below,                    §
       Appellant,                          §
                                           §     Court Below: Superior Court
       v.                                  §     of the State of Delaware
                                           §
PROGESSIVE ADVANCED                        §     C.A. No. N21C-10-203
INSURANCE COMPANY,                         §
                                           §
       Defendant Below,                    §
       Appellee.                           §


                          Submitted: October 12, 2022
                          Decided: November 21, 2022

Before SEITZ, Chief Justice; VALIHURA, and VAUGHN, Justices.

                                     ORDER

      This 21st day of November 2022, the Court having considered this matter on

the briefs filed by the parties has determined that the final judgment of the Superior

Court should be affirmed on the basis of and for the reasons assigned by the Superior

Court in its order dated March 29, 2022.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRMED.

                                       BY THE COURT:

                                       /s/ James T. Vaughn, Jr.
                                        Justice